DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
2.	This communication is responsive to Application No. 17/260,879 filed on January 15, 2021. Claims 1-22 are subject to examination.

Information Disclosure Statement (IDS)
3.	The IDS submitted on 01/15/22 has been entered and considered by the Examiner.

Claim Objections
4.	Following claims are objected to because of the following informalities: 
	in claim 1, “10 ns” should be replaced with “10 nano seconds (ns)”;
in claim 4, “assumes” should be replaced with “accepts”; and
in claims 7, 9 and 11-12, “if” should be replaced with “when”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. 	Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the communication" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the polarity of the pulses" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 3 and 6 recite the limitation "the value" (in line 4 of claim 3). There is insufficient antecedent basis for this limitation in these claims.
Claim 6 recites the limitation "the amplitude" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations "the instant" in line 3, "the first pulse" in lines 4-5, "the first bit" in line 5 and "the distance" in line 12. There are insufficient antecedent basis for these limitations in the claim.
 
Reason for Allowance
7.	Regarding claim 1, Richards (US 6,295,019 B1) teaches in Figure 1 a distance measurement (d) between a first radio transceiver (104) and second radio transceiver (108) and in Figure 2 a pulse train (S1) with a pulse width of 50 nano seconds (N=1). In addition, Biswas (US 2017/0171889 A1) teaches in Figure 4B a silence period (412) between pulses. However, 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	I. Kovacic (US 2019/0036568 A1) discloses in Figure 1 RFID systems.
II. Hung (US 2018/0006801 A1) discloses in Figure 1 NFC with ALM.
III. Low (US 2002/0190881 A1) discloses in Figures 5-7 OOK modulation.

9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633